United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2508
                                    ___________

Oleta M. Carter,                     *
                                     *
             Appellant,              *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Rebecca Johnston; Jack Scarbrough;   * Western District of Arkansas.
William (Bill) Abels; MWR Canteen;   *
Army National Guards at Camp         *       [UNPUBLISHED]
Roberson,                            *
                                     *
             Appellees.              *
                                ___________

                           Submitted: November 3, 2000
                               Filed: November 24, 2000
                                   ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Oleta Carter appeals from the district court’s1 dismissal of her employment-
discrimination action and denial of her motion to reconsider. Upon de novo review, see
Ring v. First Interstate Mortg., Inc., 984 F.2d 924, 926 (8th Cir. 1993), we affirm both
rulings for the reasons stated in the district court’s orders. See 8th Cir. R. 47B.


      1
        The Honorable Jimm Larry Hendren, Chief Judge,United States District Court
for the Western District of Arkansas.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-